The plaintiff, while attempting to alight from a standing bus on which she was a passenger, was thrown to the ground by a sudden jerk of the bus and was injured. She had a verdict. Judgment affirmed, with costs. Plaintiff was not required to show what caused the sudden jerk which resulted in the accident, but it was the duty of the defendant to explain that. (Martin v. Second Avenue R. R. Co., 3 App. Div. 448; Bente v. Metropolitan Street R. Co., 90 id. 213; affd., 180 N. Y. 519.) Davis, Adel and Close, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to reverse and to dismiss the complaint on the ground that there is no proof of negligence.